Name: Council Regulation (EEC) No 1184/82 of 18 May 1982 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1982/83 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/2 Official Journal of the European Communities 20 . 5 . 82 COUNCIL REGULATION (EEC) No 1184/82 of 18 May 1982 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for the 1982/83 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, disposal of butter and skimmed-milk powder on the Community and world markets ; Whereas the intervention prices for Grana Padano and Parmigiano Reggiano cheeses must be fixed in accor ­ dance with the criteria laid down in Article 5 (2) of Regulation (EEC) No 804/68 ; Whereas, in accordance with Article 5b of Regulation (EEC) No 804/68 , a guarantee threshold is to be fixed for milk at a level equal to the quantity of milk supplied to undertakings treating or processing milk in the previous year plus an annual increment of 0-5 % , which may be considered a normal increase ; Whereas provision should be made for appropriate measures to be adopted if the guarantee threshold is exceeded, in the interests of covering the cost of marketing the excess milk supply, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 3 (4) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 milk year, the target price for milk and the intervention prices for milk products shall be as follows : ECU/100 kg 26-81(a) target price for milk (b) intervention price : butter Whereas, when fixing the common agricultural prices, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmo ­ nious development of world trade ; whereas the objec ­ tives of the common agricultural policy are in parti ­ cular to secure a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach the consumers at reasonable prices ; Whereas the target price for milk should bear a balanced relationship to the prices for other agricul ­ tural products and in particular to the prices for beef and veal , and be consistent with the desired general pattern of cattle farming ; whereas it is also necessary, in fixing that price, to take account of the Commu ­ nity's efforts to establish a long-term balance between supply and demand on the milk market, allowing for external trade in milk products ; Whereas the intervention prices for butter and for skimmed-milk powder are intended to contribute to the achievement of the target price for milk ; whereas it is necessary to determine price levels in the light of the overall supply and demand situation on the Community market in milk and the opportunities for skimmed-milk powder Grana Padano cheese : 349-70 146-23 353-04 429-51  of an age of between 30 to 60 days  of an age of at least six months Parmigiano Reggiano cheese of an age of at least six months 469-30 Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (-1) bee page 1 or this (Jrhcial Journal . In calendar year 1982, the guarantee threshold referred to in Article 5b of Regulation (EEC) No 804/68 shall be fixed at the level of the quantity of milk supplied to(3) OJ No C 104, 26 . 4 . 1982, p. 25 .(4) OJ No C 114, 6 . 5 . 1982, p. 1 . 20 . 5 . 82 Official Journal of the European Communities No L 140/3 undertakings treating or processing milk in the calendar year 1981 , increased by 0-5 % . threshold referred to in Article 2, the Council , acting on a proposal from the Commission , shall adopt appropriate measures to offset the additional expendi ­ ture . Article 3 Article 4 If it is found that the quantity of milk supplied by Community producers exceeds the guarantee This Regulation shall enter into force on 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER